Case 1:19-cv-02645-AJN-KHP Document 141-6 Filed 12/03/19 Page 1 of 2




                               3
Case 1:19-cv-02645-AJN-KHP Document 141-6 Filed 12/03/19 Page 2 of 2


      Case1
          :19
            ‑cv02645‑AJN‑KHP Document50 F
                     問                  ile
                                          d07
                                            ／）8
                                             〔 /
                                               19 Page1o
                                                       f1


思SFI
   ：日ILEE;                                                   MATTHEWL.SCHWARTZ
                                                             T
                                                             el.
                                                               :( 21
                                                                   2)3033646  働




                                                             Ema
                                                               圃il
                                                                 :m ls
                                                                     chwa
                                                                        rtz@bs
                                                                             fll
                                                                               p.c
                                                                                 om

                                                             J
                                                             uly8
                                                                ,2019

BYECF

Hono
   rableKath
           arineH.Parke
                      r
Uni
  tedStat
        esMagi
             strat
                 eJ u
                    dge
Sou
  thernDi
        str
          ictofNewYork
500Pea
     rlStr
         eet
           ,Suite1950
NewY o
     rk,NewYork1  0007

      R
      e:     Ci砂 ofAlmaty,Kaz
                            akl
                              tst
                                an,et仰 o
                                       .v.F
                                          eli
                                            xSa
                                              ter
                                                ,eta
                                                   l.
                                                    ,
             CaseNo .19C iv
                          .2645(AJN)(KHP)

DearJ
    udg
      ePa
        rke
          r:

      Werepr
           esen
              ttheCityo fAlmaty,Kazak
                                    hstanandBTABank(  th
                                                       e KazakhE nt
                                                                  iti
                                                                    es）and
w
ritetoupd
        atetheCour
                 tp ursu
                       a n
                         ttoYourHonorsJ  une6,20
                                               ,19Ord
                                                    er,whichrequi
                                                                resthe
p
art
  iestosubm
          itajoin
                tlette
                     rbynol  a
                             tert
                                hanJuly9 addres
                                              singwhet
                                                     herPla
                                                          int
                                                            iffswil
                                                                  lamend
t
hei
  rpleadi
        ngsandwhetherDefendantswi
                                llmovet odism
                                            iss
                                              .［ECFN  o.41at3.]Alsodueby
J
uly9a r
      ethepar
            tis i
              e   n
                  it
                   ialdisclo
                           sur
                             es,ini
                                  ti
                                   aldocumentrequ
                                                est
                                                  s,andint
                                                         erro
                                                            gator
                                                                ies.［I.a
                                                                      d t


      OnJ ul
           y3,2 0
                19,thepa 此ie
                           sm et‑
                                and‑conferredregar
                                                 dingthed e
                                                          fenda
                                                              nts'contemp
                                                                        lated
motionstodis
           miss
              .A lthoughallpart
                              iespartic
                                      ipate
                                          di ntha
                                                tc o
                                                   nversa
                                                        t i
                                                          oningoodf a
                                                                    ith
                                                                      ,the
KazakhEntit
          iesdonotbelievetheyhavesuffici
                                       entinformat
                                                 iontodiscernwhet
                                                                h e
                                                                  ra nyofthe
pot
  enti
     alm o
         tionscanbemootedt h ro
                              ughthef i
                                      lingofanamendedc  o
                                                        m p
                                                          laint
                                                              .L ikewis
                                                                      e,the
defe
   ndantsdonotbeliev
                   et he
                       yh avesuffi
                                 cientinform
                                           ationaboutap o
                                                        tenti
                                                            alamendedc ompl
                                                                          aint
tobeabletocommitton otfi
                       lemotionsfollowingamendment. Ass uch,andwithoutanypart
                                                                            y
waivin
     ga nyrig
            htsorarguments,thepar
                                tiesrespe
                                        ctfull
                                             yr e
                                                questtha
                                                       tt h
                                                          eCom1e nterthe
foll
   owingbrie
           fin
             gs ch
                 edule,sta
                         rti
                           ngw it
                                ht hecurren
                                          tlysetdeadli
                                                     neo fJul
                                                            y3 1[se
                                                                  eid.at2]:

         •   Moti
                onstodi
                      smissoran
                              swersduebynolate
                                             rt h
                                                anJuly3
                                                      1,2019.
         •   Amendedcom
                      plaintorop
                               pos
                                 itionbr
                                       iefd
                                          uebynol ate
                                                    rthanAugust3
                                                               0,2
                                                                 019
                                                                   .
         •   Rep
               lybri
                   efsduebynolat
                               ertha
                                   nS e
                                      ptember16,201
                                                  9.

      AstotheJuly9dead
                     lin
                       efortheexch
                                 angeofini
                                         tia
                                           ldisclo
                                                 sure
                                                    sandd is
                                                           cover
                                                               yreq
                                                                  ues
                                                                    ts,
th
 edefendan
         tsh av
              ea s
                 kedforanadj
                           ournme
                                nttoJuly19.TheKazakhE n
                                                      titi
                                                         esh a
                                                             venoobj
                                                                   ect
                                                                     ion
                                                                       .
Thepar
     tiesthe
           refor
               eresp
                   ect
                     ful
                       lyrequ
                            estth
                                atth
                                   eC o
                                      u r
                                        ta djo
                                             urnthedead
                                                      lineforin
                                                              it
                                                               ia
                                                                l
di
 scl
   osure
       s,ini
           tia
             ldocumentre
                       que
                         sts
                           ,a ndin
                                 ter
                                   rog
                                     ator
                                        iestoJ u
                                               ly19,2019.

     Thankyouf
             ory
               ourc
                  ons
                    ide
                      rat
                        iono
                           fth
                             eser
                                equ
                                  est
                                    s.

                                                            R
                                                            esp
                                                              ect
                                                                ful
                                                                  ly,

                                                             I
                                                             slMatthewL.Sch
                                                                          wai
                                                                            1z
                                                            MatthewL.S
                                                                     chwa
                                                                        rtz

                                  日OIESSCHILLERFLE×NEf~ U P
             55HudsoriYordぉ，   l~ew   Yok l~Y 10001I
                                                   ()212.446.2300I
                                                    l            ()212.446.2350I
                                                                  f            www.bsfllp心＜＞ r
                                                                                             n
